Exhibit 10.3

FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), signed
on June 21, 2012 and effective as of July 1, 2012 (the “Effective Date”), by and
between Deer Valley Homebuilders, Inc., an Alabama corporation, whose principal
place of business is located at 205 Carriage Street, Guin Alabama 35563
(“DVHB”), Deer Valley Corporation, a Florida corporation, who maintains a
mailing address at 3030 N. Rocky Point Drive, Suite 150, Tampa, Florida 33607
(“DVC” and together with DVHB, the “Employer”), and John Steven Lawler (the
“Employee”), an individual currently residing at the address set forth on the
signature page to this Agreement.

BACKGROUND INFORMATION

DVHB and Employee entered into an Employment Agreement on January 18, 2006,
which was subsequently amended on February 26, 2010 and June 5, 2011. The
parties now wish to amend the terms of the Employee’s employment to change the
Employee’s compensation and make certain other amendments, all as provided
herein. Accordingly, the parties agree as follows:

OPERATIVE PROVISIONS

1. Employment and Term. Employer hereby employs Employee and the latter hereby
accepts employment by Employer for a period commencing on the Effective Date and
ending on January 18, 2016 (the “Term”). DVHB and DVC are co-employers of
Employee. Employee’s payroll shall be processed by DVHB. DVHB and DVC are
jointly and severally liable for all payments due under this Agreement.

2. Duties. During the Term of this Agreement, the Employee shall serve as Chief
Financial Officer and Secretary of each of DVC and DVHB, and in such additional
executive and operational capacities with Employer as appropriate to his
responsibilities and skills as shall be designated by DVC, through action of its
Board of Directors (the “Board of Directors”). During the term of this
Agreement, the Employee shall devote his full time and attention to the business
and affairs of DVC, or its subsidiaries, and shall not work anywhere else
without the prior approval of the Board of Directors, which approval shall not
be unreasonably withheld.

3. Compensation; Discretionary Bonus; Benefits.

a. Fixed Compensation. For the services to be rendered by the Employee under
this Agreement Employer shall pay Employee annual fixed compensation (“Fixed
Compensation”) as follows: (i) $78,000 per year (inclusive of any amounts
subject to federal or state employment related withholding requirements) for the
period commencing on the Effective Date and ending on June 4, 2013, and
(ii) $91,000 per year (inclusive of any amounts subject to federal or state
employment related withholding requirements) for the period commencing on
June 5, 2013 and ending on January 18, 2016. Such Fixed Compensation shall be
payable in arrears in equal weekly installments or otherwise as the parties may
agree.

 

- 1 -



--------------------------------------------------------------------------------

b. Profit Sharing Plan. During employment with Employer under this Agreement,
the Employee is eligible to participate and receive 20% of 15% of the Net Income
Before Taxes (as defined in the Earnout Agreement dated 18, 2006) of DVHB (which
such amount shall include any facility or plant manufacturing manufactured or
mobile homes, including the proposed Sulligent location) (the “Profit Sharing
Distribution”) . The annual period used to measure the Profit Sharing Plan shall
be DVHB’s fiscal year (the “Profit Sharing Year”). The Profit Sharing
Distribution shall be estimated and paid quarterly on or before thirty (30) days
following the end of each of the first three quarters of the Profit Sharing
Year. The Profit Sharing Distribution for the fourth quarter of each Profit
Sharing Year shall be paid on the earlier of: (i) the completion of DVHB’s
audited financial statements for the Profit Sharing Year; or (ii) one hundred
five (105) days if it is the last fiscal quarter of the applicable Profit
Sharing Year. To prevent overpayment, DVHB shall hold back ten percent (10%) of
the amount otherwise payable to an Employee during each of first three quarters
of each Profit Sharing Year. Subject to the other terms of this Agreement, DVHB
will provide an accounting to and pay the actual Profit Sharing Distribution to
the Employee for each applicable Profit Sharing Year upon the earlier of:
(i) completion of the Company’s audited financial statements for the applicable
Profit Sharing Year, and (ii) one hundred five (105) days if it is the last
fiscal quarter of the applicable Profit Sharing Year. The Employee must be
employed by the Employer at the end of the quarter in order to be eligible to
receive the Profit Sharing Distribution, provided, however, no Profit Sharing
Distribution, or portion thereof (regardless of whether the Employee is employed
at the end of a quarter), shall be paid to an Employee whose employment is
terminated by Employer with Cause, or terminated by the Employee, after
completion of the applicable quarter but prior to the date that the Profit
Sharing Distribution is payable. [As growth opportunities are identified and
implemented by DVC’s management team, it is the intent of the Board of the
Directors to review and consider, in its sole discretion, the adoption and
implementation of a DVC profit sharing plan for the Employee to replace, with
consent of the Employee, the Profit Sharing Distribution described in this
Section 3.b.].

c. Hitch Bonus. During employment with the Employer under this Agreement, the
Employee shall be entitled to a monthly “hitch bonus” of $50 per “floor”
produced by the Company during each month of the Term of this Agreement (the
“Hitch Bonus”) (which such amount shall include floors manufactured at any
facility or plant manufacturing manufactured or mobile homes, including the
proposed Sulligent location). A single wide trailer shall be deemed to have one
“floor” and a double-wide trailer shall be deemed to have two “floors.” The
Hitch Bonus shall be paid to the Employee on or before the fifteenth day after
the month that the Hitch Bonus was earned. The Employee must be employed by
Employer at the end of the month in order to be eligible to receive a Hitch
Bonus.

d. Vacation; Employee Benefits. During the term of this Agreement, the Employee
shall be (i) entitled to paid vacation in accordance with Employer’s vacation
policy, as such vacation policy may be amended and in effect from time to time
by the Board of Directors, and (ii) entitled to participate in life, medical,
dental, disability and other benefit plans as maintained by Employer for
employees of Employer holding positions and performing duties substantially
similar to those performed by Employee, as such benefits may be amended and in
effect from time to time by the Board of Directors.

 

- 2 -



--------------------------------------------------------------------------------

4. Termination of Employment.

a. Termination and Termination Payment. Employer or the Employee may terminate
Employee’s employment at any time, with or without cause, by providing thirty
days prior written notice thereof to the other party. If, at any time during the
Term of this Agreement, the Employee is terminated by Employer other than for
Cause (as defined in Section 4.b. below), then Employer shall, as severance pay,
pay the Employee his regular Fixed Compensation, at the rate in effect hereunder
immediately prior to such termination, which shall be payable in installments on
Employer’s regular payroll dates, from the date of such termination until the
earlier of (i) twenty-four months after the date of such termination, or
(ii) the end of the Term. If, at any time during the Term of this Agreement, the
Employee terminates his employment for Good Reason (as such term is defined
below), then Employer shall, as severance pay, pay the Employee his regular
Fixed Compensation, at the rate in effect hereunder immediately prior to such
termination, which shall be payable in installments on Employer’s regular
payroll dates, from the date of such termination until the earlier of (i) twelve
months after the date of such termination, or (ii) the end of the Term. For
avoidance of doubt, no severance payment will be due to the Employee upon the
Employee voluntarily terminating the employment relationship other than
termination for Good Reason, upon termination of the employment relationship due
to the Employee’s death or Disability (as discussed at Section 4(c) below), or
upon termination by Employer for Cause. A termination of employment by Employee
for “Good Reason” shall mean a termination by Employee of his employment with
Employer due to (i) the reassignment of Employee’s principal place of employment
to a location more than fifty (50) miles from 205 Carriage Street, Guin Alabama
35563, or (ii) the failure of Employer to obtain the assumption of this
Agreement by any successor to Employer; provided, however, the Employee shall
provide written notice to the Board of Directors specifying in reasonable detail
the circumstances claimed to provide the basis for such termination, and the
Board of Directors shall fail to correct the circumstances set forth in
Employee’s notice of termination within 20 days of receipt of such notice.

b. Termination by the Employer for Cause. The Board of Directors may terminate
the Employee’s employment hereunder for Cause (as defined below) upon furnishing
written notice to the Employee, provided that if the basis for the Employer so
terminating Employee is described by clauses (i), (ii), or (iv) below, Employee
shall have been given prior written notice of any proposed termination for
Cause, which notice shall specify in reasonable detail the circumstances claimed
to provide the basis for such termination, and Employee shall not have corrected
such circumstances, in a manner reasonably satisfactory to the Board of
Directors, within thirty days of receipt of such written notice (the “Cure
Period”); provided, however, during such Cure Period, the Employee shall have
the right to appear before the Board of Directors to answer and contest the
charges set forth in the notice, provided, further, the Employee shall have
right to have his counsel attend such hearing and participate in arguments to
the Board of Directors. For purposes of this Agreement, “Cause” shall mean a
reasonable determination by the Board of Directors of any of the following:

(i) The Employee’s misconduct or negligence;

(ii) The Employee’s disregard of his obligations hereunder or of any other
written duties reasonably assigned to him by the Board of Directors or an
officer of DVC;

(iii) The Employee’s commission of any act involving fraud or moral turpitude;

(iv) A determination that the Employee has demonstrated a dependence upon any
addictive substance, including alcohol, controlled substances, narcotics or
barbiturates: or

(v) The Employee’s breach of this Agreement, including, but not limited to the
confidentiality, non-solicitation or non-compete provisions of Section 5 of this
Agreement.

Except for any Fixed Compensation and benefits accrued, vested and unpaid as of
the date of any such termination under this Section 4.b., Employer shall be
under no further obligation hereunder, including, but not limited to Severance
Payments, and the Employee shall not be entitled to receive any other payments
or benefits under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

c. Death or Disability. The Employee’s employment hereunder shall automatically
terminate in the event of the Employee’s death or Disability (as such term is
defined in Section 6.a. below). In the case of death, except for any Fixed
Compensation and benefits accrued, vested and unpaid as of the date of any such
termination under this Section 4.c., Employer shall be under no further
obligation to the Employee or to his or her heirs or personal representatives,
and the Employee or his or her heirs or personal representatives shall not be
entitled to receive any other payments or benefits under this Agreement,
including, but not limited to Severance Payments. In the case of Disability,
except for any Fixed Compensation and benefits accrued, vested and unpaid as of
the date of any such termination under this Section 4.c., Employer shall be
under no further obligation to the Employee or to his or her heirs or personal
representatives, and the Employee or his or her heirs or personal
representatives shall not be entitled to receive any other payments or benefits
under this Agreement, including, but not limited to Severance Payments;
provided, however, the Employee shall be entitled to continue to receive
payments and/ or benefits provided hereunder for ninety (90) days from the date
of Disability.

5. Non-Disclosure; Prohibited Activities.

a. Return of Company Property. Upon the termination of employment, the Employee
promptly will supply to Employer all property (including all files, Customer
lists, etc.) that has been produced or received by the Employee during his or
her employment with Employer, whether or not related to the Confidential
Information.

b. Non-compete. Employee agrees and covenants that Employee shall not, directly
or indirectly, anywhere within any state in which Employer conducts its business
(the “Restricted Territory”) for a period from the date of this Amendment until
the earlier of (i) date two-years after termination of Employee’s employment
with Employer, or (ii) the end of the Term (the “Restriction Period”): (a) form,
acquire, finance, assist, support, or become associated as an employee, agent,
partner, shareholder, coventurer or otherwise, directly or indirectly, with, or
engage in, a Competitive Business (as defined below); (b) for the purpose of
conducting or engaging in any Competitive Business, call upon, solicit, advise
or otherwise do, or attempt to do business with any suppliers, Customers or
accounts of Employer or take away or interfere or attempt to interfere with any
customer, trade, business or patronage of Employer; or (c) interfere with or
attempt to interfere with or hire any officers, employees, representatives or
agents of Employer, or any of Employer’s subsidiaries or Affiliates, or induce
or attempt to induce any of them to leave the employ of Employer or any of
Employer’s subsidiaries or Affiliates, or violate the terms of their contract
with any of them. Employee shall not use or disclose, after the date hereof, any
proprietary information or know-how of Employer in any Competitive Business.
Notwithstanding the foregoing, if, at any time during the Term of this
Agreement, the Employee terminates his employment for Good Reason, then the
Restriction Period shall end on the earlier of (i) the date one-year after
termination of Employee’s employment with Employer, or (ii) the end of the Term.
In addition, notwithstanding the foregoing, if, at any time during the Term of
this Agreement, Employer terminates the Employee for Cause, then the Restriction
Period shall end on the earlier of (i) the date six months after termination by
Employer of Employee’s employment, or (ii) the end of the Term.”

c. Divisibility of Covenant Period. If any covenant contained in this Agreement
is held to be unreasonable, arbitrary or against public policy, such covenant
shall be considered divisible both as to time, Customers, competitive services
and geographical area, such that each month within the specified period shall be
deemed a separate period of time, each Customer a separate customer, each
competitive service a separate service and each geographical area a separate
geographical area, resulting in an intended requirement that the longest lesser
time and largest lesser customer base, service offering and geographical area
determined not to be unreasonable, arbitrary or against public policy shall
remain effective and be specifically enforceable against the Employee.

 

- 4 -



--------------------------------------------------------------------------------

d. Enforcement. The Employee acknowledges that (i) the Confidential Information
is a valuable asset of Employer and use of such Confidential Information would
allow the Employee to unfairly compete against Employer, (ii) the restrictions
contained in this Agreement are reasonable in scope and are necessary to protect
Employer’s legitimate interests in protecting its business, and (iii) any
violation of the restrictions contained in this Agreement will cause significant
and irreparable harm to Employer for which Employer has no adequate remedy at
law. The parties agree that damages at law, including, but not limited to
monetary damages, will or may be an insufficient remedy to Employer and that (in
addition to any remedies that are available to Company, all of which shall be
deemed to be cumulative and retained by Company and not waived by the
enforcement of any remedy available hereunder) Employer shall also be entitled
to obtain injunctive relief, including but not limited to a temporary
restraining order, a temporary or preliminary injunction or a permanent
injunction, to enforce the provisions of this Agreement, as well as an equitable
accounting of and constructive trust for all profits or other benefits arising
out of or related to any such violation, all of which shall constitute rights
and remedies to which Employer may be entitled.

e. Intent of Parties; Survival. The covenants of the Employee contained in this
Section 5 shall be construed as agreements independent of any other provision of
Employee’s employment (including employment under this Agreement) and the
existence of any claim of the Employee against Employer shall not constitute a
defense to the enforcement by Employer of any covenant contained in this
section.

6. Miscellaneous Provisions.

a. Definitions.

(i) Affiliate: The term “Affiliate” when used in this Agreement shall mean any
other person or entity that directly or indirectly controls, or is under common
control with, or is controlled by the specified person or entity, and if a
person, any member of the immediate family of such individual. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract, or otherwise) and “immediate family” shall mean any parent, child,
grandchild, spouse, or sibling.

(ii) Customers: The term “Customers” when used in this Agreement shall mean
those persons who, at any time during the Employee’s course of employment with
Employer are or were customers, clients, sales agents, or sales representatives
of Employer, predecessors of Employer, or Affiliates of Employer, as well as any
clients, sales agents, or sales representatives of Employer or Affiliates of
Employer, which were identifiable and known to the Employee during his
employment with Employer.

 

- 5 -



--------------------------------------------------------------------------------

(iii) Business Competitive with Employer. The term “business competitive with
Employer” when used in this Agreement shall mean the manufacture, construction,
distribution of manufactured, modular, or mobile homes.

(iv) Disability. The term “Disability” when used in this Agreement means an
independent physician selected by the Board of Directors or its designee has
determined that the Employee has been substantially unable to render to Employer
services of the character contemplated by Section 2 above, by reason of a
physical or mental illness or other condition, for more than 60 consecutive days
or for shorter periods aggregating more than 90 days in any period of 12
consecutive months

b. Notices. All notices under this Agreement shall be in writing and shall be
considered as properly given or made if hand delivered, sent by certified mail,
overnight delivery service, facsimile or e-mail and addressed to the location
set forth in the preamble to this Agreement or to such other address as any
party may have designated by like notice furnished to all other parties hereto.
All notices shall be deemed effective when deposited in the U.S. mail, received
by an overnight carrier or other delivery service or, when confirmation of
delivery is obtained by the sender.

c. Assignment. This Agreement, including, but not limited to the agreements
contained in Section 5 regarding non competition, confidentiality,
non-disparagement and non solicitation, shall be assignable by Employer without
the prior written consent of the Employee. This Agreement shall inure to the
benefit of and be enforceable by the successors and assigns of Employer,
including any successor or assign to all or substantially all of the business
and/or assets of Employer, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock or otherwise. This is a personal service
contract which shall not be assignable by the Employee.

d. Application of Alabama Law; Jurisdiction. This Agreement, and the application
or interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Alabama. Venue for all purposes shall be deemed to lie
within Marion County, Alabama. The parties agree that this Agreement is one for
performance in Alabama. The parties to this Agreement agree that they waive any
objection, constitutional, statutory or otherwise, to a Alabama court’s exercise
of jurisdiction over any dispute between them and specifically consent to the
jurisdiction of the Alabama courts. By entering into this Agreement, the
parties, and each of them understand that they may be called upon to answer a
claim asserted in a Alabama court.

e. Legal Fees and Costs. If a legal action is initiated by any party to this
Agreement against the other party arising out of or relating to the alleged
performance or non-performance of any right or obligation established hereunder,
each party shall bear its respective fees, costs and expenses incurred by each
successful party or its legal counsel in investigating, preparing for,
prosecuting, defending against, or providing evidence, producing documents or
taking any other action in respect of, such action shall be the obligation of
and shall be paid or reimbursed by each respective party.

f. Waiver of Jury Trial. The parties hereby acknowledge that any dispute arising
out of this Agreement will necessarily include various complicated legal and
factual issues and therefore knowingly, voluntarily and intentionally waive
trial by jury in any litigation in any court with respect to, in connection with
or arising out of this Agreement, or the validity, interpretation, or
enforcement hereof.

 

- 6 -



--------------------------------------------------------------------------------

g. Waiver. The waiver by Employer of a breach of this Agreement shall not be
construed as a waiver of any subsequent breach by the Employee. The refusal or
failure of Employer to enforce the restrictive covenants contained herein or
contained in any other similar agreement against any other employee, agent, or
independent contractor of Employer, for any reason, shall not constitute a
defense to the enforcement of this Agreement by Employer against the Employee,
nor shall it give rise to any claim or cause of action by such Employee against
Employer.

h. Entire Agreement, Amendment: This Employment Agreement, and any other
document referenced herein, constitute the entire understanding of the parties
hereto with respect to the subject matter hereof, and no amendment, modification
or alteration of the terms hereof shall be binding unless the same be in
writing, dated subsequent to the date hereof and duly approved and executed by
each of the parties hereto and approved by the Board of Directors.

i. Acknowledgments: The Employee acknowledges that he has been provided with a
copy of this Agreement for review prior to signing it, that Employer has
encouraged the Employee to have this Agreement reviewed by his attorney prior to
signing it and that the Employee understands the purposes and effects of this
Agreement.

 

CO-EMPLOYERS DEER VALLEY HOMEBUILDERS, INC.

By:  

s/ John Steven Lawler

Name:  

John Steven Lawler

Its:  

 

DEER VALLEY CORPORATION

By:  

s/ Charles G. Masters

Name:  

 

Its:  

 

 

EMPLOYEE

s/ John Steven Lawler

(Print name)  

John Steven Lawler

(Street Address)  

 

 

[Employment Agreement - John Steven Lawler]

 

- 7 -